     Case: 1:18-cv-07536 Document #: 10 Filed: 12/13/18 Page 1 of 1 PageID #:26



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


INTERNET MEDIA INTERACTIVE
CORP.,

                             Plaintiff,
                                                 Case No.: 1:18-cv-07536
       v.

LIFEWAY FOODS, INC.,

                             Defendant.


                        NOTICE OF DISMISSAL OF DEFENDANT
                                 WITH PREJUDICE

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff Internet Media Interactive Corp. hereby

dismisses all claims in this action WITH PREJUDICE as to Defendant, with each party to bear its

own costs, expenses and attorneys’ fees.

Dated: December 13, 2018                       Respectfully submitted,

                                               /s/ Timothy J. Haller
                                               Timothy J. Haller
                                               HALLER LAW PLLC
                                               53 West Jackson Boulevard, Suite 1623
                                               Chicago, IL 60604
                                               Phone: (630) 336-4283
                                               haller@haller-iplaw.com

                                               Attorney for Plaintiff,
                                               Internet Media Interactive Corp.
